Citation Nr: 1018290	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, left (minor) wrist fracture, with post-traumatic 
osteoarthritis.

2.  Entitlement to service connection for osteoarthritis, 
status post-fusion, right (major) wrist, claimed as secondary 
to the service-connected residuals, left (minor) wrist 
fracture, with post-traumatic osteoarthritis.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and R.W.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  The claims file has since been 
transferred to the VA Regional Office in Indianapolis, 
Indiana (the RO).

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned at the Philadelphia RO in January 
2007.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

In March 2008, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  As will be 
further discussed below, such development has been completed 
and the Veteran's claims are again before the Board.  

The Board notes that the Veteran has alleged inability to 
retain employment due to his service-connected left wrist 
disability.  See e.g. the Veteran's January 2007 VA hearing 
transcript at page 5.  Such a claim has not been developed by 
the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans 
Claims (the Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is now properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals, left (minor) 
wrist fracture, with post-traumatic osteoarthritis 
approximates functional ankylosis at zero degrees; loss of 
supination or pronation or ulnar or radial bone impairment 
are not shown.  

2.  The Veteran's service-connected residuals, left (minor) 
wrist fracture, with post-traumatic osteoarthritis do not 
present an exceptional or unusual disability picture.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
currently diagnosed osteoarthritis, status post-fusion, right 
(major) wrist, and his service-connected residuals, left 
(minor) wrist fracture, with post-traumatic osteoarthritis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no higher, for service-connected residuals, left (minor) 
wrist fracture, with post-traumatic osteoarthritis, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5214 (2009).

2.  The criteria for referral of the service-connected 
residuals, left (minor) wrist fracture, with post-traumatic 
osteoarthritis for consideration on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2009).

3.  Osteoarthritis, status post-fusion, right (major) wrist, 
is not proximately due to, the result of, or aggravated by 
the Veteran's service-connected residuals, left (minor) wrist 
fracture, with post-traumatic osteoarthritis.  38 C.F.R. 
§3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
Veteran's claims in March 2008.  

In essence, the March 2008 Board remand instructed the agency 
of original jurisdiction (AOJ) to (1) provide the Veteran 
with the proper notification under the Veterans Claims 
Assistance Act of 2000 (the VCAA) concerning claims for 
increased ratings, (2) obtain any decision and medical 
records concerning disability benefits from the Social 
Security Administration (SSA), (3) obtain any decision and 
medical records concerning disability retirement from the 
Office of Personnel Management (OPM), (4) obtain all 
treatment records from the VA Medical Center (VAMC) in 
Philadelphia, Pennsylvania dated from February 2004, and (5) 
schedule the Veteran for a VA orthopedic examination to 
determine the current severity of his service-connected left 
wrist disability.  The AOJ was then to readjudicate the 
claims.

In May 2008 and September 2008, the VA Appeals Management 
Center (AMC) provided the Veteran with complete notice 
pertaining to his claims pursuant to the VCAA, including the 
criteria necessary to substantiate an increased rating claim.  
In September 2008, the AMC requested all records and 
decisions from SSA.  Later that same month, SSA replied that 
there were no such decisions or records on file pertaining to 
the Veteran.  The Veteran was notified of this negative 
response by a letter from the AMC dated in November 2009.  In 
September 2008 and January 2009, the AMC requested copies of 
any decisions and medical records from OPM.  In April 2009, 
OPM submitted a decision favorable to the Veteran and the 
associated medical records on which the decision was 
premised.  All OPM records were associated with the Veteran's 
claims file.  In November 2008, the AMC requested and 
received updated VA treatment records from the Philadelphia 
VAMC, and such were accosted with the Veteran's claims file.  
In October 2009, the AMC requested that the Veteran be 
scheduled for a VA orthopedic examination to determine the 
current severity of his service-connected left wrist 
disability.  The examination was completed in November 2009, 
and a copy of the VA examination has been associated with the 
Veteran's claims file.  The AMC subsequently readjudicated 
the claim in the January 2010 supplemental statement of the 
case (SSOC).  

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  

I.  The VCAA

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

A letter dated in September 2008 satisfied the duty to notify 
provisions concerning secondary service connection and 
increased ratings claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The Veteran received notice 
of the Court's decision in Dingess in March 2006 as well as 
in VCAA letters dated in May 2008 and September 2008; after 
the initial adjudication of the Veteran's claims.  Although 
these letters were not sent prior to initial adjudication of 
the Veteran's claims, this was not prejudicial to him, since 
he was subsequently provided adequate notice and was provided 
most of 15 months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
SSOC was provided to the Veteran in January 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  As noted above, the AMC 
also requested the Veteran's SSA records as well as records 
concerning his retirement disability from OPM.  The Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.

Concerning the November 2003, March 2006 and November 2009 VA 
examinations, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The reports of the November 2003 and March 
2006 VA examinations reflect that the Veteran's claims file 
was reviewed in conjunction with these examinations.  
However, a medical opinion may not be discounted solely 
because the examiner did not review the claims file.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Despite the absence of the claims 
folder, the evidence shows that the November 2003 and March 
2006 VA examiners obtained a medical history from the 
Veteran.  In assessing the level of disability of the 
Veteran's service-connected left wrist disability, the 
examiners reviewed the Veteran's medical history, recorded 
his current complaints, and conducted appropriate physical 
examinations before rendering appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board finds that the November 2003 and March 
2006 VA examinations are based on the relevant medical 
evidence, supported by rationale, and are consistent with the 
other evidence of record.  The report of the November 2009 VA 
examination reflects that the examiner reviewed the Veteran's 
complete claims file, to include his service treatment 
records and past medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the Veteran's claim can be adjudicated on the 
evidence of record.  See 38 C.F.R. § 4.2 (2009).  The Veteran 
and his representative have not contended otherwise. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

1.  Entitlement to a rating in excess of 10 percent for 
residuals, left (minor) wrist fracture, with post-traumatic 
osteoarthritis 

II.  Increased Ratings

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected residuals, 
left (minor) wrist fracture, with post-traumatic 
osteoarthritis.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's service-connected residuals, left (minor) wrist 
fracture, with post-traumatic osteoarthritis, are rated under 
Diagnostic Code (DC) 5215.  See 38 C.F.R. § 4.71a (2008).  
Diagnostic Code 5215 provides for a maximum 10 percent 
disability rating for motion of the wrist limited to 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a.  
The Board has considered other possible Diagnostic Codes.  
Several of these Diagnostic Codes evaluate a forearm or wrist 
disability based on whether the affected extremity is major 
or minor, i.e., dominate or subordinate.  The Veteran was 
noted to be right handed at his November 2003 VA examination.

Diagnostic Code 5213 addresses impairment of supination and 
pronation.  38 C.F.R. § 4.71a.  DC 5213 provides for a 10 
percent evaluation where supination is limited to 30 degrees 
or less.  When pronation is lost beyond the middle or last 
quarter of the arc and the hand does not approach full 
pronation a 20 percent evaluation is assigned.  Where there 
is loss of supination and pronation (bone fusion) and the 
hand is fixed in full pronation or near the middle of the arc 
or moderate pronation, a 20 percent evaluation is assigned.  
Finally, where the hand is fixed in supination or 
hyperpronation, a 30 percent evaluation is assigned.  38 
U.S.C.A. § 4.71a, Diagnostic Code 5213.  From the November 
2003, March 2006 and November 2009 VA examination reports and 
his recent VA treatment records, it does not appear that the 
Veteran has loss of supination or pronation in his left 
wrist.  A rating under DC 5213 is not warranted.  

Ratings are available for ulnar and radial bone impairment.  
Impairment of the ulna is rated under DC 5211.  38 C.F.R. § 
4.71a.  Impairment of the radius is rated under DC 5212.  Id.  
In light of the Veteran's medical history, his disability did 
not involve an ulnar or radial bone injury.  As a result, 
those Diagnostic Codes are not applicable.  

In light of above, a higher disability rating is not 
warranted for the Veteran's left wrist arthritis unless 
ankylosis of the wrist is shown.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  The Board notes 
that the bones of the Veteran's left wrist are fused.  See 
May 2004 letter from a VA medical professional.  

The most limited range of motion findings concerning the 
Veteran's left wrist were recorded in the report of the 
November 2009 VA examination where the VA examiner noted that 
the Veteran's left wrist demonstrated "virtually no motion 
actively or passively" and reported that "range of motion 
of the left wrist is 5 degrees or less in all planes."  
Concerning repetitive motion testing as per DeLuca, the 
November 2009 VA examiner noted that such was irrelevant in 
the present case due to the Veteran's extreme limitation of 
motion of his left wrist.  See the November 2009 VA 
examination report.  Normal range of motion of the wrist 
should be 0 to 20 degrees of radial deviation, 0 to 45 
degrees of ulnar deviation, 0 to 80 degrees of plantar 
flexion and 0 to 70 degrees of dorsiflexion.  38 C.F.R. § 
4.71a, Plate I.  Thus, it is clear the Veteran has very 
little motion in the left wrist, if any.  

The Board finds that the evidence is in favor of finding that 
the Veteran's left wrist arthritis IS productive of 
functional ankylosis approximating zero degrees of flexion.  
Thus, evaluation under Diagnostic Code 5214 for ankylosis is 
warranted.

Diagnostic Code 5214 provides, for the minor extremity, a 20 
percent disability rating for favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  A 30 percent disability rating is 
warranted for any other position except favorable.  A maximum 
40 percent disability rating is warranted for unfavorable 
ankylosis of the wrist in any degree of palmar flexion, or 
with ulnar or radial deviation.  38 C.F.R. § 4.71a.

Based upon this examination's findings, the Board finds that 
the preponderance of the evidence is in favor of granting a 
disability rating of 30 percent for ankylosis of the left 
(minor) wrist at any other position except favorable.  A 
higher disability rating is not warranted, however, as the 
medical evidence fails to show that the Veteran has 
unfavorable ankylosis in palmar flexion or with ulnar or 
radial deviation.

Thus, a disability rating of 30 percent, but no higher, is 
warranted for residuals, left (minor) wrist fracture, with 
post-traumatic osteoarthritis. 

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 30 percent have 
at no time been met. Accordingly, staged ratings are 
inapplicable.  See id.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's left wrist 
disability is not inadequate.  His complained of symptoms are 
those contemplated by Diagnostic Code 5214.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

2.  Entitlement to service connection for osteoarthritis, 
status post-fusion, right (major) wrist, claimed as secondary 
to the service-connected left wrist

The Veteran has specifically raised the matter of entitlement 
to service connection for osteoarthritis, status post-fusion, 
right (major) wrist, on a secondary basis.  See the Veteran's 
July 2003 claim and September 2005 substantive appeal.  There 
is nothing in the Veteran's presentation, or elsewhere in the 
record, which leads the Board to believe that service 
connection on a direct basis is contemplated.

In Robinson v. Mansfield, 21 Vet.App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order to 
render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.  Thus, the Board will consider the Veteran's 
claim on a secondary service connection basis alone and not 
on a direct service connection basis.

III.  Secondary Service Connection

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.  

It is uncontroverted that the Veteran currently has 
osteoarthritis, status post-fusion, right (major) wrist.  See 
e.g., the November 2003 VA examination report and multiple VA 
treatment records.  Indeed, the Veteran underwent a proximal 
row corpectomy on his right wrist in May 2003.  See the 
Veteran's VA treatment records dated from April 2003 to June 
2003.  Additionally, a current disability has been adequately 
established.  As noted above, the Veteran is service 
connected for residuals, left (minor) wrist fracture, with 
post-traumatic osteoarthritis.  The remaining question is 
whether the service-connected left wrist disability caused or 
aggravated his current right wrist disorder.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms; 
i.e., right wrist pain.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, the Board must discount the Veteran's own 
statements regarding causation or aggravation.

Careful review of the Veteran's claims file reflects that 
there is only one medical opinion which addresses medical 
nexus by secondary service connection, to include 
aggravation.  This medical opinion is unfavorable to the 
Veteran's claim.  

The Board notes the Veteran's repeated assertion that his 
right wrist disorder has been caused by the fact that he must 
compensate for his service-connected left wrist disorder, 
resulting in overuse of his right wrist.  However, the 
competent medical evidence of record concerning this asserted 
etiological causation is specifically refuted by the 
competent medical evidence of record.  After an examination 
of the Veteran, the November 2003 VA examiner opined:  

"How the [Veteran] came about having 
such severe osteoarthritis of the right 
wrist is unclear to the examiner.  
Certainly, the [VA treatment records] 
venture no opinion on the cause.  The 
[Veteran] is right-handed and he would 
naturally use the right hand and wrist 
much more than he would use the left hand 
and wrist.  Furthermore, I know of no 
literature which relates overuse of hand 
and wrist to osteoarthritis of the 
wrists.  That being the case, it is not 
at all likely that the [Veteran's] right 
wrist advanced osteoarthritis is in 
anyway [sic] related to the [Veteran's] 
compensable left wrist disorder."

The November 2003 VA nexus opinion is the only competent 
medical opinion on these points.  The Board finds that the 
Veteran's osteoarthritis, status post-fusion, right (major) 
wrist, was neither caused nor aggravated by his service-
connected left wrist disability.  As such, secondary service 
connection must be denied.  See Allen, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for osteoarthritis, status post-fusion, 
right (major) wrist, claimed as secondary to the service-
connected left wrist, must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra.


ORDER

Entitlement to a disability rating of 30 percent for 
residuals, left (minor) wrist fracture, with post-traumatic 
osteoarthritis is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to service connection for osteoarthritis, status 
post-fusion, right (major) wrist, claimed as secondary to the 
service-connected left wrist, is denied.


REMAND

3.  Entitlement to TDIU  

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must assure that all notice 
and development required by the VCAA has 
been accomplished, to include providing 
the Veteran with notice of the evidence 
required to substantiate his TDIU claim.  
A copy of the letter should be sent to 
the Veteran's representative.  

2.  After undertaking the action set 
forth above and any additional 
development which it deems to be 
necessary, the RO should then adjudicate 
the Veteran's claim of entitlement to 
TDIU.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a SSOC 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


